Citation Nr: 1524333	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a lumbar spine disability and service connection for a psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD), to include as due to exposure to herbicides.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2008.  A transcript of the hearing is in the Veteran's file. 

In September 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a February 2013 rating decision, the RO granted service connection for service connection for PTSD (claimed as "nerves").  As that issue on appeal was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

While delay is regrettable, the Board finds that additional development is needed in this case.

At the Veteran's August 2009 Travel Board hearing, he stated that he had been working on a track vehicle when he came under mortar attack while in service.  He jumped into a trench and hurt his back.  He noted that he had continued to have back pain since separation. 

In August 2009, the Veteran submitted statements from family members who noted that after separation from service, the Veteran had back problems. 

The Veteran underwent a VA examination in January 2013 and the examiner opined against a finding of a relationship between the Veteran's degenerative disc disease of the lumbar spine and service.  The examiner stated that the injury to the Veteran's back in 1967 was likely a lumbar strain to his muscles and would not have caused his degenerative disc disease and current back problem.

However, the January 2013 VA examiner's opinion is inadequate.  The examiner reported having reviewed the Veteran's claim file in formulating the opinion and noted that since 1990, the Veteran had undergone 4 surgeries.  The examiner stated that prior to 1990, the Veteran did not have significant back complaints.  The examiner did not consider the Veteran and family members' competent lay statements regarding onset of his lumbar spine disability while in service (in other words, he did not account for the Veteran's credible account of injuring his back and his statements that his back pain has continued since service or his family members' lay statements recounting the Veteran's back problems after separation).  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Therefore, another VA examination and opinion is necessary in order to decide the lumbar spine claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed lumbar spine disability.  All indicated studies must be performed, and all findings reported in detail in the examination report.  The claim file must be made available to and reviewed by the examiner. 

For any lumbar spine disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service.  In providing this opinion, the examiner must consider the lay statements of record regarding the Veteran's symptoms, to include testimony from the August 2009 Board hearing and the Veteran's family members' statements.

A complete rationale for any opinion expressed is required.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




